HUNTER, Judge,
dissenting:
I dissent from the majority opinion be-, cause the evidence does not support Appel-*826lee’s statement that it provides medical care without discrimination as to ability to pay. The compensation of the physicians, all of whom were in private practice in Payne County before joining Clinic, is based on a percentage of the gross collections for the professional services each renders, plus a percentage of the gross collections for bills for laboratory and x-ray work ordered by each physician. Furthermore, for the two years in question, 1991 and 1992, “charity” work was less than 8% and less than 3% of gross collections.1 “Charity” included “uncharged charged charity” and “charity written off.”2
Clearly the “open-door policy” is illusory and the “use” of this institution is for the profit of the physicians. It is certainly permissible for staff of a charitable institution to be salaried. Baptist Health Care Carp. v. Okmulgee County Bd. of Equalization, 750 P.2d 127, 129 (Okl.1988). In explaining that Okla. Const. Art. 10, § 6 is further defined by the statute, not inconsistent with it, the Baptist Health Care court, at 129, stated:
Property which produces income for private profit, or which is not available to all regardless of ability to pay, or which itself is income property, cannot be property which is used “exclusively” for religious or charitable purpose, (my emphases).
The real amount of charitable services performed by the clinic doctors is even less than the percentages stated because “charged charity written off’ is not charity, just as nonpaying clients to a lawyer are not pro bono clients. The reason for tax exemption for those institutions which perform charity work is that they relieve the government of some of its burden of caring for its vulnerable citizens. With such a small percentage of Research Center’s work devoted to charity, it has failed to carry its burden of proving that its use is charitable.3
For these reasons, I would reverse the grant of summary judgment in favor of Ap-pellee and remand the matter to the District Court with directions to enter summary judgment in favor of Payne County Board of Equalization.

.Gross Collections for 1991 totaled $2,823,536. Salaries and wages, the first item deducted as operating expenses totaled $2,268,938. Gross Collections for 1992 added up to $3,172,181. Salaries and wages totaled $2,393,528 and were deducted as an operating expense. Appellee’s Exhibits K and L.


.Exhibit “N" to Research Center’s Motion for Summary Judgment:
1991 1992
Uncharged Charily 109,200 28,061
Charged Charity Written off 93,443 29,019
Medicaid Written Off 66,908 116,137
Medicare Written Off 98,812 88,060
Professional Courtesy 13,507 8,980
Employee Write Off 27,323 33,210
Bad Debt 50,040 34,281
Total 459,233 337,748
Gross Charges % 3,201,759 3,660,975 14.3% 9.2%


.If the majority is correct in its analysis, at least the uninsured indigent people of Payne County, including those who are not recipients of government benefits, will have unlimited access to medical care, without ever being charged.